                                                                                                             E-FILED
                                                                      Monday, 05 November, 2018 05:30:30 PM
                                                                                 Clerk, U.S. District Court, ILCD

                        IN THE UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

 KELLI ANDREWS,                                      )
                                                     )
                 Plaintiff,                          )
                                                     )     No. 1:18-cv-1100-SEM-TSH
            v.                                       )
                                                     )
 SANGAMON COUNTY et al.,                             )
                                                     )
                 Defendants.                         )

                     PLAINTIFF’S MOTION TO COMPEL DISCOVERY
                        FROM SHERIFF OF SANGAMON COUNTY

        Pursuant to Federal Rule of Civil Procedure 37(a)(1),1 Plaintiff, by her undersigned

counsel, moves the Court to compel defendant Sheriff of Sangamon County (Wes Barr in his

official capacity, referred to herein as the “Sheriff’s Office” or “Sheriff”) to produce unredacted

copies of various documents that the Sheriff’s Office produced in redacted form.

        In support of her motion, Plaintiff states as follows:

        This is a Section 1983 and Americans with Disabilities Act (“ADA”) case involving

Tiffany Rusher, a young woman who was detained at the Sangamon County Jail, which is run by

the Sheriff. Plaintiff—Tiffany’s mother—alleges that Tiffany was mentally ill, but that when

she entered the jail in December 2016, the Sheriff did not provide her with meaningful mental

healthcare. Instead, pursuant to the Sheriff’s policies and practices, Tiffany was placed in

solitary confinement and kept there until she strangled herself in March 2018.



        1
            Rule 37(a)(1) certification. Pursuant to Federal Rule of Civil Procedure 37(a)(1), counsel
for Plaintiff certifies that counsel attempted to resolve this discovery dispute in good faith without the
Court’s intervention. Counsel engaged in extensive correspondence with opposing counsel and held
multiple phone calls as well. Despite these efforts Plaintiff’s counsel was unable to resolve this
dispute and thus brings it before the Court.

                                                    1
       This discovery dispute concerns redactions that the Sheriff’s Office made to documents

that it produced in response to Plaintiff’s Rule 34 requests for production (“RFPs”). Plaintiff

served RFPs on the Sheriff’s Office asking it to produce, among other things, all records relating

to Tiffany’s detainment in the Jail. (See Exhibit 1.) The Sheriff’s Office produced responsive

documents—but it redacted the identities of all other detainees who also appeared on the

documents alongside Tiffany. (See, e.g., Exhibit 2.)

       Plaintiff seeks unredacted copies of these documents. They are relevant to the claims at

issue in this case because Plaintiff has alleged that it was the Sheriff’s policy to place mentally ill

detainees in solitary confinement and otherwise treat them inadequately. (See, e.g., ECF 1 ¶¶ 41-

45.) Proving that claim involves understanding how the defendants treated other detainees who

were in circumstances similar to Tiffany’s, and the detainees whose names were redacted all

appear, like Tiffany, to have been placed in solitary confinement because they had mental health

problems. What is more, these other detainees are likely to be the only witnesses to the Sheriff’s

policies—and his treatment of Tiffany—who are not on the Sheriff’s payroll.

       Since receiving the redacted documents Plaintiff has repeatedly asked the Sheriff’s Office

to explain its basis for the redactions. The Sheriff has given a variety of different justifications,

which are outlined below. Each time Plaintiff has explained that a particular basis for redaction

is invalid, the Sherriff’s Office has come up with a new, hitherto-unidentified reason for the

redaction.

       At the end of the day, each of the different reasons the Sheriff has given are invalid. The

simple fact, which Plaintiff has pointed out to the Sheriff’s Office repeatedly, is that there is a

HIPAA-compliant Confidentiality Order that is already in in place in this case (ECF 22), and that

order guarantees that health information of third-party detainees will be protected throughout this



                                                   2
litigation. Under the law, that is enough. Plaintiff is entitled to unredacted versions of the

documents she seeks.

                                          *       *       *
       The Sheriff’s Office produced the documents at issue on August 21, 2018, so this Motion

to Compel falls outside the Court’s 60-day guideline. Plaintiff submits, however, that the motion

is not tardy. Plaintiff worked diligently to enforce this discovery in email correspondence and

telephone calls. On October 5, counsel for Plaintiff and the Sheriff’s Office reached an

agreement that the Sheriff’s Office would draft and file an agreed motion asking the Court to

order the Sheriff’s Office to produce the unredacted documents. Plaintiff therefore believed the

matter to have been resolved, ended enforcement efforts, and awaited the Sheriff’s draft motion.

       On October 25, however, the Sheriff’s Office reneged on this agreement—it now does

not agree to file the agreed motion for protective order, yet still refuses to produce the

documents. Plaintiff now brings this motion within a reasonable time after being informed of the

Sheriff’s change in position. Plaintiff therefore respectfully submits that this motion is timely

under the Court’s 60-day guideline.

                                           ARGUMENT

       The Sheriff’s Office has made a variety of shifting arguments opposing production of the

unredacted documents. Those arguments are each outlined below. None of them has merit.

           1. HIPAA (Health Insurance Portability and Accountability Act of 1996)

       The Sheriff’s initial reason for redacting the documents was the protections of HIPAA.

HIPAA, which is enforced through enabling regulations, has two familiar requirements, which

the Sheriff claims are the basis for the redactions:

              Notification. Under 45 C.F.R. § 164.510, a covered entity must notify the
               individual whose health information is to be disclosed and give them an
               “opportunity to agree to or prohibit or restrict the use or disclosure”

                                                  3
              Authorization. Under 45 C.F.R. § 164.508, “a covered entity may not use
               or disclose protected health information without a[ valid] authorization”
               from the individual.

The Sheriff’s position is that, because the other detainees have not been notified, and because

they have not given a valid authorization to disclose, redaction of their names is required.

       As Plaintiff has repeatedly pointed out to the Sheriff’s Office, however, HIPAA’s

enabling regulations also contain an exception to HIPAA’s notification and authorization

requirements in the case of subpoenas or discovery that are governed by an appropriate

protective order—like the one that governs this case. Specifically, 45 C.F.R. § 164.512 provides,

       A covered entity may use or disclose protected health information without the
       written authorization of the individual, as described in § 164.508, or the
       opportunity for the individual to agree or object as described in § 164.510, in the
       situations covered by this section, subject to the applicable requirements of this
       section.

45 C.F.R. § 164.512. Among the “situations” covered by Section 512 is disclosure of protected

health information “[i]n response to a subpoena, discovery request, or other lawful process” §

164.512(e)(1)(ii). In such a situation, the covered entity may disclose protected information if it

receives assurance either that the person in question has “been given notice of the request,” “or”

that the requesting party has secured “a qualified protective order.” §§ 164.512(e)(1)(ii)(A) and

(B). In turn, a “qualified protective order” is one that:

        (A) Prohibits the parties from using or disclosing the protected health
        information for any purpose other than the litigation or proceeding for which
        such information was requested; and
        (B) Requires the return to the covered entity or destruction of the protected
        health information (including all copies made) at the end of the litigation or
        proceeding.

45 C.F.R. §§ 164.512(e)(1)(v)(A) and (B).

       As Plaintiff has repeatedly pointed out to the Sheriff’s Office, the Confidentiality Order

governing discovery in this case (ECF 22) satisfies these criteria:

                                                  4
              the Confidentiality Order defines “Confidential Information” to include
               “medical or mental health information” (ECF 22 ¶ 2);
              the Confidentiality Order provides that Confidential Information “shall not
               be used or disclosed . . . for any purpose whatsoever other than this
               litigation” (ECF 22¶ 6(a)); and
              the Confidentiality Order requires destruction or return of Confidential
               Information upon conclusion of the litigation. (ECF 22 ¶¶ 15 (b) and (c).)

In short, the Confidentiality Order entered in this case is a “qualified protective order” under

Section 164.512(e)(1)(v). And as such, Section 164.512 provides that HIPAA’s notice and

waiver requirements—the basis for the Sheriff’s redactions—do not apply. See Nw. Mem’l

Hosp. v. Ashcroft, 362 F.3d 923, 936 n.4 (7th Cir. 2004) (explaining that “HIPPA does not

require notice . . . where there is a protective order in place, 45 C.F.R. § 164.512(e)(1)(ii)(B).”)

       After Plaintiff explained all this to the Sheriff’s Office, defense counsel objected that “we

did not enter into the agreed protective order [i.e., the Confidentiality Order, ECF 22] with the

mindset of producing protected health information of third parties.” That suggests that the

Sheriff’s Office is not interposing HIPAA objections in order to protect the interests of the other

detainees, but rather is using HIPAA to as a defensive discovery tactic in this case. That, of

course, is entirely inappropriate. Under HIPAA the Sheriff’s redactions are invalid.

           2. Illinois Mental Health and Disabilities Act

       As a fallback, the Sheriff’s Office claims that it is prohibited from disclosing the other

detainees’ names by a state law privilege, the Illinois Mental Health and Disabilities Act, 740

ILCS 110/1 et seq. (“IMHDA”). That is not a basis for redaction, either, however.

       As Plaintiff explained to defense counsel, under Federal Rule of Evidence 501, state-law

privileges, including the IMHDA, do not govern federal question cases in federal court. See

Ligas v. Maram, No. 05-cv-4331, 2007 WL 2316940, at *6 (N.D. Ill. Aug. 10, 2007) (“The

Court believes that the [IMHDA] does not apply to the present situation. Federal Rule of


                                                  5
Evidence 501 and Northwestern [Memorial Hospital v. Ashcroft] govern this situation, and

Northwestern clearly states that, in a federal question suit such as this one, state privacy and

privilege laws do not apply, regardless of whether the state law might be more restrictive than

the applicable federal rule.”)

       After Plaintiff pointed out Rule 501’s requirements to the Sheriff’s Office, defense

counsel shifted gears, claiming that “half of Plaintiff’s claims are based on state law claims.”

But that does not matter. This is a federal question case. The parties in this case are not diverse;

this case is in federal court based solely on federal question jurisdiction. As such, under Rule

501, federal rules—not state privileges—set the scope of permissible discovery. See Estate of

Belbachir v. Cty. of McHenry, No. 06C01392, 2007 WL 2128341, at *5 (N.D. Ill. July 25, 2007)

(“In cases based upon a federal cause of action, the federal common law governs issues of

privilege, even where the complaint states pendant state law claims. Fed. R. Evid. 501.”);

Johnson v. Dart, 309 F. Supp. 3d 579, 580-81 (N.D. Ill. 2018) (same, collecting cases).

           3. “Comity”

       The Sheriff’s Office also to latches on to a passage in Northwestern in which the court

observed that under principles of comity, federal courts should “recognize state privileges where

this can be accomplished at no substantial cost to federal substantive and procedural policy,” 362

F.3d at 932, but the Sheriff’s Office has never explained how that would be accomplished here.

And it could not. Plaintiff seeks the unredacted documents in part to prove up a Monell claim,

which of course is federal claim requiring demonstration of a practice or policy. And Plaintiff

seeks witnesses among the other detainees to prove her federal claims.

       Thus this is a case where “[t]he enforcement of federal law” would be “hamstrung if

state-law privileges more stringent than any federal privilege regarding medical records were



                                                  6
applicable to all federal cases.” Northwestern, 362 F.3d at 925. Invoking comity requires a

“compelling” showing of why a court should abandon federal substantive and procedural policy.

See Ligas, 2007 WL 2316940, at *6. The Sheriff’s citation to comity, which is made in a throw-

every-objection-at-the-wall argument, never attempts to make such a demonstration. Nor could

it, since Plaintiff seeks the unredacted documents in order to prove her federal claims.

           4. Rule 34 “relevance”

       In another late-breaking argument, the Sheriff’s Office argues that Plaintiff is not entitled

to unredacted versions of the documents because the identities of the other detainees not relevant

to Plaintiff’s claims. Instead, the Sheriff’s Office contends, Plaintiff must specifically request

information about other detainees in order to obtain it. This argument is doubly wrong:

relevance redactions are broadly inappropriate under Rule 34, and the identities of the other

detainees are relevant to Plaintiff’s claims in any event.

       As Plaintiff has explained to the Sheriff’s Office, “courts view ‘documents’ as relevant or

irrelevant; courts do not, as a matter of practice, weigh the relevance of particular pictures,

graphics, paragraphs, sentences, or words, except to the extent that if one part of a document is

relevant then the entire document is relevant for the purposes of [Rule] 34.” Donaldson Co., Inc.

v. Baldwin Filters, Inc., No. 2010 WL 11561226, at *4 (D. Minn. May 25, 2010). Accord Orion

Power Midwest, L.P. v. Am. Coal Sales Co., 2008 WL 4462301, at *2 (W.D. Pa. Sept. 30, 2008)

(“[t]here is no express or implied support” in the Federal Rules of Civil Procedure for a

procedure allowing “a party [to] scrub responsive documents of nonresponsive information.”).

       Courts sometimes carve out exceptions to this rule; the Sheriff’s Office cites In re Takata

Airbag Prods. Liab. Litig., 2016 WL 1460143 (S.D. Fla. Mar. 1, 2016), where the parties agreed

that non-relevant information could be redacted, but disagreed as to the scope of such redactions.



                                                  7
In this case, however, the Sheriff’s Office cannot claim to be protecting any legitimate interest.

In enacting HIPAA and approving its enabling regulations, Congress already determined that the

interests of the third-party detainees are sufficiently protected by “qualified protective orders”

that satisfy specific, stringent criteria, and the Confidentiality Order in this case does that. And

in passing Federal Rule of Evidence 501, Congress made the specific judgment that parties

litigating federal claims in federal court should be governed by federal evidentiary protections,

not different evidentiary protections established by the states.

       That is more than enough. But additionally, as Plaintiff explained above, the identities of

the other detainees likely to lead to the discovery of evidence that is relevant to Plaintiff’s

claims. Moreover, the Sheriff’s Office can produce unredacted versions of the responsive

documents with no effort; indeed the only effort at issue in this case is the work required to make

the redactions in the first place. The Sheriff’s Office has no legitimate basis for refusing to

produce unredacted versions of the documents at issue. The Court should order their production.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully request that the Court order the Sheriff’s

Office produce the documents requested herein.



Dated: November 5, 2018                          /s/ Stephen H. Weil           .

                                               Stephen H. Weil – steve@weilchardon.com
                                               Alexis G. Chardon – ali@weilchardon.com
                                               Weil & Chardon LLC
                                               333 S. Wabash Ave., Suite 2700
                                               Chicago, IL 60604
                                               312-585-7404

                                               Alan Mills - alan@uplcchicago.org
                                               Elizabeth Mazur - liz@uplcchicago.org
                                               Nicole Schult - Nicole@uplcchicago.org
                                               Uptown People’s Law Center

                                                  8
4413 North Sheridan Rd.
Chicago, Illinois 60640
Tel: (773) 769-1411
Fax: (773) 769-2224


Attorneys for Plaintiff




   9
                                 CERTIFICATE OF SERVICE
        I hereby certify that on November 5, 2018, a true and correct copy of the foregoing was
filed electronically. Notice of this filing was sent by operation of the Court’s ECF electronic
filing system to all parties indicated on the electronic filing receipt. Parties may access this filing
through the Court’s electronic filing system.


                                                       /s/ Stephen H. Weil
